UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Denia Burdie,

Plaintiff,
19-cv-06198 (AJN)

—_y—
ORDER

Highgate Hotels, L.P., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:
Magistrate Judge Freeman has extended fact discovery in this matter to March 31, 2020.

Dkt. No. 32. The post-discovery status conference is accordingly adjourned to April 17, 2020 at

3:45 p.m.

SO ORDERED.

\
Dated: February \ , 2020
New York, New York

 
  

ALISON JNNATHAN
United States District Judge

 
